
	
		II
		112th CONGRESS
		2d Session
		S. 3604
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Kohl (for himself,
			 Mr. Grassley, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		 To amend title XVIII of the Social Security Act to
		  provide for the implementation of prescriber education programs and to
		  establish requirements relating to the administration of antipsychotics to
		  residents of skilled nursing facilities and nursing facilities under the
		  Medicare and Medicaid programs, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving Dementia Care Treatment
			 for Older Adults Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)More than
			 5,000,000 Americans are afflicted with Alzheimer's and related dementias, and
			 that number is projected to reach as much as 16,000,000 during the boomer’s
			 age wave in the first half of the 21st century.
			(2)Nearly 40 percent
			 of individuals with dementia living in nursing homes receive antipsychotic
			 drugs. No antipsychotics have been approved by the Food and Drug Administration
			 to treat dementia.
			(3)The potential
			 harms of antipsychotics in frail elders are significant. Studies show that for
			 every 53 patients with dementia who are treated with such a pharmaceutical, one
			 will die. For every 9 to 25 patients that benefit from an antipsychotic, one
			 will die.
			(4)A May 2011 report
			 issued by the Office of Inspector General of the Department of Health and Human
			 Services found that 305,000, or 14 percent, of the Nation’s 2,100,000 nursing
			 home residents had at least one claim for antipsychotics. The report documented
			 that 83 percent of Medicare claims for atypical antipsychotic drugs for elderly
			 nursing home residents were associated with off-label conditions, and that
			 antipsychotics are often prescribed to manage behavioral symptoms of patients
			 with dementia.
			(5)In 2005 and 2008,
			 the Food and Drug Administration issued black box warnings—the
			 strongest possible warning—stating that patients administered antipsychotics
			 face a risk of death 1.6 to 1.7 times greater than those who take a
			 placebo.
			(6)Despite these
			 significant warnings, antipsychotic prescription rates in long-term care
			 facilities for patients with dementia and no diagnosis of psychosis are high.
			 In 1999, 39 percent of elderly nursing home residents with dementia and
			 aggressive behavioral symptoms received antipsychotics within a one-week
			 period. By 2006, the use of antipsychotics among nursing home residents with
			 dementia had increased by almost 1/3 to over
			 1/2 of these residents in some facilities. According to
			 the Department of Health and Human Services, the current national average
			 utilization rate of antipsychotics is 24 percent among long-stay
			 residents.
			(7)The cost to
			 taxpayers associated with the overutilization of antipsychotics is high. Since
			 2007, the Federal government has collected more than $3,000,000,000 in
			 settlements for illegal off-label marketing of antipsychotics. In a June 2011
			 lawsuit, a Circuit Court Judge fined a company $327,000,000 for deceptive
			 marketing of an antipsychotic, and concluded that the company displayed
			 a callous disregard to a patient’s right to have all information
			 available.
			(8)In late 2011, the
			 Chief Medical Officer of the Centers for Medicare & Medicaid Services
			 testified before the Special Committee on Aging of the Senate that 75 percent
			 of Americans who are diagnosed with Alzheimer’s will be admitted to a nursing
			 home by age 80.
			(9)Leading medical
			 experts and organizations advise that individuals with dementia who display
			 agitation and disruptive behaviors are often trying to communicate, and their
			 failure to be able to do so can result in frustration and acting
			 out. The resulting agitation and disruptive behaviors may signify unmet
			 needs or symptoms, including pain, constipation, negative responses to noise,
			 or interaction with other individuals.
			(10)The American
			 Medical Directors Association advises practitioners to address the underlying
			 causes and factors contributing to behavioral symptoms through a
			 detailed review of a patient’s symptom history and a careful assessment
			 of the circumstances in which problematic behavior occurs as a basis for both
			 medication treatment and non-pharmacological interventions.
			(11)LeadingAge
			 advises that family members and professional caretakers ought to try
			 first to understand what the patient is trying to convey. Then, they can take
			 appropriate action. LeadingAge also notes that there is a
			 growing body of evidence that supports the effectiveness of behavioral
			 modifications and non-pharmacological interventions to manage
			 dementia.
			(12)In May 2012, the
			 Centers for Medicare & Medicaid Services set a goal of reducing the
			 utilization of antipsychotics in long-term care facilities by 15 percent by the
			 end of the year. The Partnership to Improve Dementia Care is a collaborative
			 effort with industry and advocacy partners to improve training in nursing homes
			 and to further develop appropriate alternatives to antipsychotics for nursing
			 homes to use in providing care to residents who do not have a specific clinical
			 indication for the use of those agents.
			3.Prescriber
			 education programs
			(a)In
			 generalSection 1817(k) of the Social Security Act (42 U.S.C.
			 1395i(k)) is amended by adding at the end the new paragraph:
				
					(9)Prescriber
				education programs
						(A)Funding
							(i)TransferThe
				Managing Trustee shall transfer to the Trust Fund, under rules similar to the
				rules described in paragraph (2)(C), an amount equal to the penalties and
				damages obtained and otherwise creditable to miscellaneous receipts of the
				general fund of the Treasury obtained under sections 3729 through 3733 of title
				31, United States Code (known as the False Claims Act), in cases involving
				claims related to the off-label marketing of any prescription drug (other than
				funds awarded to a relator, for restitution, or otherwise authorized by
				law).
							(ii)Appropriated
				amounts to account for prescriber education programsThere are
				hereby appropriated to the Account from the Trust Fund some portion of such
				amounts transferred to the Trust Fund under clause (i), to be available without
				further appropriation until expended, for purposes of carrying out prescriber
				education programs and other activities in accordance with this
				paragraph.
							(B)Prescriber
				education programs
							(i)In
				generalThe Secretary, acting through the Centers for Medicare
				and Medicaid Services, in consultation with the Director of the Agency for
				Healthcare Research and Quality and the Commissioner of Food and Drugs, shall
				establish and implement prescriber education programs.
							(ii)ImplementationThe
				Secretary shall establish and begin implementation of prescriber education
				programs under this paragraph by not later than 6 months after the date on
				which funds are first made available to the Account under subparagraph
				(A).
							(C)DefinitionsIn
				this paragraph:
							(i)Prescriber
				education programsThe term prescriber education
				program means a program to promote high quality evidence-based
				treatment, including appropriate use of medications and non-pharmacologic
				interventions, through the development and dissemination of objective,
				educational, and informational materials to physicians and other prescribing
				practitioners, including such a program developed by the Agency for Healthcare
				Research and Quality.
							(ii)Off-label
				marketingThe term off-label marketing means the
				marketing of a prescription drug for an indication or use in a manner for which
				the drug has not been approved by the Food and Drug
				Administration.
							.
			(b)Conforming
			 amendmentSection 1817(k)(2)(C)(iv) of the Social Security Act
			 (42 U.S.C. 1395i(k)(2)(C)(iv)) is amended by inserting , for the conduct
			 of prescriber education programs and other activities in accordance with
			 paragraph (9), after restitution.
			4.Review and
			 reporting of antipsychotics prescribed to residents with dementia
			(a)Skilled nursing
			 facilities
				(1)In
			 generalSection 1819(b) of the Social Security Act (42 U.S.C.
			 1395i–3(b)) is amended by adding at the end the following new paragraph:
					
						(9)Review and
				reporting of antipsychotics prescribed to residents with dementia
							(A)In
				generalAs part of the drug regimen review process under this
				section (as described in section 483.60(c) of title 42, Code of Federal
				Regulations), the pharmacist conducting such review with respect to a skilled
				nursing facility shall—
								(i)note any instance
				where an antipsychotic was prescribed for a resident of the facility with
				dementia for a use not approved by the Food and Drug Administration; and
								(ii)submit to the
				administrator, medical director, and director of nursing of the facility a
				monthly report containing aggregate information regarding any instances noted
				under clause (i) during the preceding month.
								(B)Availability of
				reportsA skilled nursing facility must—
								(i)upon receipt of a
				report submitted to the facility under subparagraph (A)(ii), submit such report
				to the Secretary; and
								(ii)make such
				reports available to surveyors and the State Long-Term Care Ombudsman described
				in section 712 of the Older Americans Act of
				1965.
								.
				(b)Nursing
			 facilitiesSection 1919(b) of the Social Security Act (42 U.S.C.
			 1396r(b)) is amended by adding at the end the following new paragraph:
				
					(9)Review and
				reporting of antipsychotics prescribed to residents with dementia
						(A)In
				generalAs part of the drug regimen review process under this
				section (as described in section 483.60(c) of title 42, Code of Federal
				Regulations), the pharmacist conducting such review with respect to a nursing
				facility shall—
							(i)note any instance
				where an antipsychotic was prescribed for a resident of the facility with
				dementia for a use not approved by the Food and Drug Administration; and
							(ii)submit to the
				administrator, medical director, and director of nursing of the facility a
				monthly report containing aggregate information regarding any instances noted
				under clause (i) during the preceding month.
							(B)Availability of
				reportsA nursing facility must—
							(i)upon receipt of a
				report submitted to the facility under subparagraph (A)(ii), submit such report
				to the Secretary; and
							(ii)make such
				reports available to surveyors and the State Long-Term Care Ombudsman described
				in section 712 of the Older Americans Act of
				1965.
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 1 year after the date of the enactment of this Act and apply to
			 reviews conducted with respect to drugs dispensed or administered on or after
			 such date.
			5.Standardized
			 protocol for obtaining informed consent from an older adult with dementia prior
			 to prescribing an antipsychotic
			(a)Standardized
			 protocol
				(1)Skilled nursing
			 facilitiesSection 1819(b) of the Social Security Act (42 U.S.C.
			 1395i–3(b)), as amended by section 4, is amended by adding at the end the
			 following new paragraph:
					
						(10)Standardized
				protocol for obtaining informed consent from an older adult with dementia prior
				to prescribing an antipsychotic for a use not approved by the food and drug
				administration
							(A)ProtocolNot
				later than 180 days after the date on which the Comptroller General submits the
				report on State informed consent laws under section 5(a)(3) of the
				Improving Dementia Care Treatment for Older
				Adults Act of 2012, the Secretary shall develop a standardized
				protocol for skilled nursing facilities to obtain informed consent from an
				older adult with dementia (or, if applicable, the older adult’s designated
				health care agent or other surrogate under State law or regulation) prior to
				prescribing an antipsychotic to the older adult for a use not approved by the
				Food and Drug Administration.
							(B)RequirementsThe
				standardized protocol developed under subparagraph (A) shall include the
				following:
								(i)A
				requirement, with respect to an older adult with dementia, that—
									(I)the facility,
				with the involvement of the prescriber, inform the older adult (or, if
				applicable, the older adult’s designated health care agent or other surrogate
				under State law or regulation) of—
										(aa)possible side
				effects and risks associated with the antipsychotic, including the mention of
				any black box warning;
										(bb)treatment
				modalities that were attempted prior to the use of the antipsychotic;
				and
										(cc)any other
				information the Secretary determines appropriate;
										(II)the older adult
				(or, if applicable, the older adult’s designated health care agent or other
				surrogate under State law or regulation) provide consent to the administration
				of the antipsychotic; and
									(III)the
				administration of the antipsychotic is in accordance with any plan of care that
				the older adult has in place, including non-pharmacological interventions as
				appropriate that can effectively address underlying medical and environmental
				causes of behavioral disorders.
									(ii)An alternative
				protocol for obtaining such informed consent—
									(I)in the case of
				emergencies; and
									(II)in the absence
				of a clearly identified designated health care agent or other surrogate under
				State law or regulation.
									(iii)Other items
				determined appropriate by the Secretary.
								(C)Timing of
				informed consentUnder the standardized protocol, a skilled
				nursing facility shall obtain informed consent—
								(i)prior to the
				initial prescribing of antipsychotics; or
								(ii)in the case of
				an individual already prescribed antipsychotics when admitted to a facility,
				the facility shall obtain informed consent if the facility maintains
				antipsychotic treatment after the first drug regimen review conducted with
				respect to the individual.
								(D)ComplianceEffective
				beginning on the date that is 18 months after the date of enactment of the
				Improving Dementia Care Treatment for Older
				Adults Act of 2012, a skilled nursing facility shall comply with
				the standardized protocol developed under subparagraph (A).
							(E)No
				preemptionNothing in this paragraph shall preempt any provision
				of State or Federal law that provides broader rights with respect to informed
				consent for residents of
				facilities.
							.
				(2)Nursing
			 facilitiesSection 1919(b) of the Social Security Act (42 U.S.C.
			 1396r(b)), as amended by section 4, is amended by adding at the end the
			 following new paragraph:
					
						(10)Standardized
				protocol for obtaining informed consent from an older adult with dementia prior
				to prescribing an antipsychotic for a use not approved by the food and drug
				administration
							(A)ProtocolNot
				later than 180 days after the date on which the Comptroller General submits the
				report on State informed consent laws under section 5(a)(3) of the
				Improving Dementia Care Treatment for Older
				Adults Act of 2012, the Secretary shall develop a standardized
				protocol for nursing facilities to obtain informed consent from an older adult
				with dementia (or, if applicable, the older adult’s designated health care
				agent or other surrogate under State law or regulation) prior to prescribing an
				antipsychotic to the older adult for a use not approved by the Food and Drug
				Administration.
							(B)RequirementsThe
				standardized protocol developed under subparagraph (A) shall include the
				following:
								(i)A
				requirement, with respect to an older adult with dementia, that—
									(I)the facility,
				with the involvement of the prescriber, inform the older adult (or, if
				applicable, the older adult’s designated health care agent or other surrogate
				under State law or regulation) of—
										(aa)possible side
				effects and risks associated with the antipsychotic, including the mention of
				any black box warning;
										(bb)treatment
				modalities that were attempted prior to the use of the antipsychotic;
				and
										(cc)any other
				information the Secretary determines appropriate;
										(II)the older adult
				(or, if applicable, the older adult’s designated health care agent or other
				surrogate under State law or regulation) provide consent to the administration
				of the antipsychotic; and
									(III)the
				administration of the antipsychotic is in accordance with any plan of care that
				the older adult has in place, including non-pharmacological interventions as
				appropriate that can effectively address underlying medical and environmental
				causes of behavioral disorders.
									(ii)An alternative
				protocol for obtaining such informed consent—
									(I)in the case of
				emergencies; and
									(II)in the absence
				of a clearly identified designated health care agent or other surrogate under
				State law or regulation.
									(iii)Other items
				determined appropriate by the Secretary.
								(C)Timing of
				informed consentUnder the standardized protocol, a nursing
				facility shall obtain informed consent—
								(i)prior to the
				initial prescribing of antipsychotics; or
								(ii)in the case of
				an individual already prescribed antipsychotics when admitted to a facility,
				the facility shall obtain informed consent if the facility maintains
				antipsychotic treatment after the first drug regimen review conducted with
				respect to the individual.
								(D)ComplianceEffective
				beginning on the date that is 18 months after the date of enactment of the
				Improving Dementia Care Treatment for Older
				Adults Act of 2012, a nursing facility shall comply with the
				standardized protocol developed under subparagraph (A).
							(E)No preemptionNothing in this paragraph shall preempt any
				provision of State or Federal law that provides broader rights with respect to
				informed consent for residents of
				facilities.
							.
				(3)GAO study and
			 report on informed consent laws with respect to prescribing of an
			 antipsychotic
					(A)StudyThe
			 Comptroller General of the United States (in this paragraph referred to as the
			 Comptroller General) shall conduct a study of State laws and
			 regulations concerning informed consent with respect to the administration of
			 an antipsychotic (or other psychoactive medication) with regard to the
			 effectiveness of such laws and practices in changing the frequency of
			 prescribing of antipsychotics (or other psychoactive medications) to older
			 adults with dementia. The study shall include an analysis as to whether in the
			 case of States that have not enacted such informed consent laws, such States
			 have developed other mechanisms to guide appropriate prescribing of
			 antipsychotics in older adults with dementia.
					(B)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Secretary and to Congress a report containing the
			 results of the study conducted under subparagraph (A), together with such
			 recommendations as the Comptroller General determines appropriate.
					(b)Development of
			 measure of utilization of antipsychotics for inclusion on nursing home compare
			 website
				(1)MedicareSection
			 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i)) is amended by adding
			 at the end the following new paragraph:
					
						(3)Development of
				measure of utilization of antipsychotics
							(A)In
				generalThe Secretary shall include a measure of the utilization
				of antipsychotics for each facility for inclusion on such website (or a
				successor website) as part of the quality measures or health inspection
				measures, or both such measures, under the Five-Star Quality Rating
				System.
							(B)ConsiderationsIn
				developing the measure under subparagraph (A), the Secretary shall take into
				account special patient populations, special care units, appropriate diagnoses,
				and other factors, as determined appropriate by the
				Secretary.
							.
				(2)MedicaidSection
			 1919(i) of the Social Security Act (42 U.S.C. 1396r(i)) is amended by adding at
			 the end the following new paragraph:
					
						(3)Development of
				measure of utilization of antipsychotics
							(A)In
				generalThe Secretary shall include a measure of the utilization
				of antipsychotics for each facility for inclusion on such website (or a
				successor website) as part of the quality measures or health inspection
				measures, or both such measures, under the Five-Star Quality Rating
				System.
							(B)ConsiderationsIn
				developing the measure under subparagraph (A), the Secretary shall take into
				account special patient populations, special care units, appropriate diagnoses,
				and other factors, as determined appropriate by the
				Secretary.
							.
				6.GAO study and
			 report on standardized protocol for obtaining informed consent
			(a)StudyThe Comptroller General of the United
			 States (in this section referred to as the Comptroller General)
			 shall conduct a study to analyze the impact of the standardized protocol for
			 obtaining informed consent under sections 1819(b)(10) and 1919(b)(10) of the
			 Social Security Act, as added by paragraphs (1) and (2), respectively, of
			 section 5(a). Such study shall include an analysis of—
				(1)whether changes in the utilization of
			 antipsychotics in selected facilities resulted in improved quality of life for
			 residents;
				(2)whether changes in the utilization of
			 antipsychotics in selected facilities resulted in transfer of residents to
			 other settings for psychiatric care;
				(3)whether selected facilities adopted greater
			 use of alternative treatment modalities, including non-pharmacologic
			 interventions and individualized, person-centered techniques;
				(4)whether the standardized protocol resulted
			 in diminished access to antipsychotics among individuals with a diagnosis of
			 mental illness;
				(5)whether the standardized protocol resulted
			 in physicians and other prescribers switching from prescribing antipsychotics
			 to prescribing other sedating psychoactive medications; and
				(6)the prevalence of
			 antipsychotic prescribing for older adults outside of the skilled nursing
			 facility or nursing facility setting, including in hospitals and assisted
			 living communities.
				(b)ReportNot
			 later than 2 years after the compliance date under subparagraph (D) of each of
			 such sections 1819(b)(10) and 1919(b)(10), the Comptroller General shall submit
			 to the Secretary and to Congress a report containing the results of the study
			 conducted under subsection (a), together with such recommendations as the
			 Comptroller General determines appropriate.
			7.IOM study and
			 report on use of antipsychotics across care settings
			(a)Study
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall seek to enter into an agreement with the
			 Institute of Medicine of the National Academies to conduct a study on—
					(A)the appropriate prescribing of
			 antipsychotics for hospital inpatients; and
					(B)whether documentation of antipsychotic use
			 in patients with dementia is provided during transitions of care from hospitals
			 to other care settings.
					(2)Analysis of
			 patterns of useThe study
			 conducted under paragraph (1) shall include an analysis by the Institute of
			 Medicine of the patterns of use of antipsychotics in older adults with dementia
			 that originate in ambulatory settings.
				(3)ConsultationUnder the agreement under paragraph (1),
			 the Institute of Medicine shall consult with leaders in the hospital and
			 medical care sector, the long-term care industry, the pharmacy community,
			 representatives of nursing home residents and family caregivers, leading
			 experts in psychiatry and geriatrics, and other entities or individuals
			 determined appropriate by the Secretary in conducting the study under the
			 preceding sentence.
				(b)ReportThe
			 agreement entered into under subsection (a) shall provide for the Institute of
			 Medicine to submit to the Secretary and to Congress a report containing the
			 results of the study conducted under such subsection.
			
